 

Exhibit 10.2

 



EXECUTION VERSION

 

AMENDMENT TO



EXCHANGE AGREEMENT

 

AMENDMENT, dated as of August 15, 2014 (this “Amendment”) to the Exchange
Agreement (as defined below), among American Media, Inc. (the “Company”),
certain subsidiaries of the Company party hereto, Chatham Asset Management, LLC
and Omega Charitable Partnership, L.P.,

 

WHEREAS, the Company is party to that certain letter agreement, dated as of
September 27, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Exchange Agreement”), by and among the Company, the
subsidiaries of the Company party thereto, Chatham Asset Management, LLC and
Omega Charitable Partnership, L.P.; and

 

WHEREAS, each of the parties to the Exchange Agreement have, subject to the
terms and conditions set forth herein, agreed to amend certain provisions of the
Exchange Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.          Capitalized Terms.

 

Capitalized terms used herein without definition shall have the meanings
assigned to them in the Exchange Agreement.

 

Section 2.          Amendment to Exchange Agreement.

 

The first sentence of Section 4(a) of the Exchange Agreement is hereby amended
by replacing it in its entirety with the following:

 

“Pursuant to the terms of the Indenture, the Company will be required to apply
100% of Cash Interest Savings (as defined in the Indenture) for each semi-annual
interest period under the Existing Second Lien Indenture to repurchase
outstanding First Lien Notes (such repurchases in accordance with the terms,
conditions and procedures described in this Section 4(a), referred to herein as
the “First Lien Note Repurchase”), which purchases shall be required to be
consummated no later than 75 calendar days following the end of the applicable
semi-annual interest period (the “First Lien Note Repurchase Period”); provided,
that notwithstanding anything herein or in the Indenture to the contrary, the
Company shall not be required, and shall not be permitted, to acquire First Lien
Notes in First Lien Note Repurchases for the semi-annual interest periods ending
on June 15, 2014 and December 15, 2014.”

 

 

 

 

Section 3.          Counterparts.

 

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

Section 4.          Applicable Law.

 

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 5.          Headings.

 

Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Amendment.

 

Section 6.          Severability.

 

If any provision of this Amendment shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Amendment in that jurisdiction or the
validity or enforceability of any provision of this Amendment in any other
jurisdiction.

 

Section 7.          Effect of Amendment.

 

On and after the Amendment Effective Date, each reference in Exchange Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Exchange Agreement, shall mean and be a reference to the Exchange Agreement
as amended by this Amendment. The Exchange Agreement, as supplemented by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Except as expressly set forth herein,
this Amendment shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Exchange Agreement or any other provision of the Exchange Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. For purposes of this Amendment, “Amendment Effective Date” shall
mean the date upon with this Amendment has been signed by each of the parties to
the Exchange Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  American Media, Inc.         By: /s/ Christopher V. Polimeni   Name:
Christopher V. Polimeni   Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

  AMI CELEBRITY PUBLICATIONS, LLC   AMI DIGITAL, INC.   AMI PAPER, INC.  
COUNTRY MUSIC MEDIA GROUP, INC.   IN STORE SERVICES INC.   ODYSSEY MAGAZINE
PUBLISHING GROUP, INC.   WEIDER PUBLICATIONS, LLC

 

  By:   /s/ Christopher V. Polimeni   Name: Christopher V. Polimeni   Title:
Executive Vice President, Chief Financial Officer and Treasurer

 

[Amendment to Exchange Agreement]

 

 

 

 

  CHATHAM ASSET MANAGEMENT, LLC   Investment Advisor   (on behalf of itself and
the entities set forth on Schedule A)

 

  By: /s/ James Ruggerio, Jr.     Name: James Ruggerio, Jr.     Title: Chief
Operating Officer

 

[Amendment to Exchange Agreement]

 

 

 

 

  OMEGA CHARITABLE PARTNERSHIP, L.P.           By: /s/ David Bloom     Name:
David Bloom     Title: Member          

 

[Amendment to Exchange Agreement]

 

 

 

